Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “marking holder” (synonymous with “means for holding a marker”  in claim 1 with the corresponding structure in paragraphs 50-54.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 13 are rejected under 35 U.S.C. 102a2 as being anticipated by Whitehurst (US 2279152 A).
Regarding Claim 1, Whitehurst discloses a kite system having a kite (14) and a hauling rope (15), wherein the hauling rope (15) extends between the kite (14) and a tow point (16) (whatever is holding the tension, normally it’s only fun when it’s a person), and having a marking holder (Element 9)(25) which is disposed between the tow point (16) and the kite (14), wherein the marking holder (25) is configured to change between an entrained state in relation to the hauling rope (15), and a free-running state in relation to the hauling rope (15) (paragraph starting at P1,C2, L46 ), and having a fitting installation (31)(Element 8) that initiates a changeover between the entrained state (Entrained by Element 8) and the free-running state of the marking holder (25) (Free-running until entrained.).

Regarding Claim 2, Whitehurst discloses a kite system of claim 1, wherein the marking holder (25) has a visual marking (10) (Fig. 4. Contains markings that can be seen visually.).

Regarding Claim 3, Whitehurst discloses the kite system of claim 1, wherein the kite system comprises a blocking mechanism (28, 29) (Element 37) that acts between the hauling rope (15) and the marking holder (25).

Regarding Claim 4, Whitehurst discloses kite system of claim 2, wherein when the marking holder (25) is in the entrained state, the blocking mechanism (28, 29) is held in a state that is engaged with the hauling rope (15) by a spring force.  (The elasticity in the cork is a spring force. P1, C2 L38)

Regarding Claim 10, Whitehurst discloses the kite system of claim 1, wherein the fitting installation (31) is configured to displace the marking holder (25) to initiate a changeover between a free- running state and an entrained state.  (Element 17 and 18 of the marking holder are displaced when changed to entrained.)

Regarding Claim 13, Whitehurst discloses kite system of claim 1, wherein a hauling rope speed during changeover of a marking holder (25) between an entrained state and a free- running state is lower than a basic speed of the hauling rope (15).  (The line is capable of being operated in this manner, especially because this can be the definition of a “basic speed.”  See MPEP 2114 regarding operation of an apparatus.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehurst (US 2279152 A) in view of Fischer (US 20030025039 A1).
Regarding Claim 8, Whitehurst discloses the kite system of claim 1, but does not explicitly disclose comprising a monitoring installation (10) for monitoring a length of a currently dispensed portion of the hauling rope (15).  
	Fischer discloses a kite comprising a monitoring installation (10) (Combination of Elements 14 and 20) for monitoring a length of a currently dispensed portion of the hauling rope (15).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the monitoring installation of Fischer to the hauling rope of Whiteshurst.  The motivation to modify Whitehurst as disclosed is Fischer paragraph 4 is “both as a matter of intellectual curiosity and as an indication of the quality of the kite.”

Regarding Claim 15, Whitehurst in view of Fischer discloses the method for operating a kite system, in which a hauling rope (15) extends between a kite (14) and a tow point (16), said kite system including at least one marking holder (25) configured to change between an entrained state in relation to the hauling rope (15), and a free-running state in relation to the hauling rope (15), said method comprising the steps of: dispensing said hauling rope (15) through said at least one marking holder (25) while said at least one marking holder (25) is in the free-running state; monitoring a length of said hauling rope (15) dispensed through said at least one marking holder (25); and changing the at least one marking holder (25) from a free-running state in relation to the hauling rope (15) to an entrained state in relation to the hauling rope (15) once a predefined length of the hauling rope (15) has been dispensed. (The length is predefined according to user preference when the marking holder is manually released.)

Allowable Subject Matter
Claims 5-7, 9, 11, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Respess (US 1993414 A) discloses a marker on a haul line. Payne (US 2850819 A) discloses markers that may slide up a line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        18 May 2022